DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  Applicant’s preliminary amendment filed 11/22/2019 is acknowledged.
Election/Restrictions
Applicant’s election of Group I, claims 1-26 in the reply filed on 1/5/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)). Accordingly, the claims 27-30 are withdrawn from consideration as being drawn to a non-elected invention.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 3/3/2021 and 11/22/2019 is acknowledged.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

6.	Claim(s) 1-6, 9-10, 12-13 and 15-22 is/are rejected under 35 U.S.C. 102(a)(1) and/or alternatively 35. U.S.C. 102(a)(2) as being anticipated by Xi et al (Xi, used interchangeably herein) (US 20150337298, November 2015, effective filing date May 2014, see entire patent, citation made of record on IDS filed 11/22/2019).
	Regarding claim 1, Xi et al teach of a method of DNA amplification comprising contacting genomic DNA ([0103] with a library of transposomes with each transposome of the library having two transposases and two transposon DNA ([0010], [0033], [0060]) wherein each transposon DNA includes a transposase binding site and a primer binding site sequence, wherein the primer binding site sequence is different from the primer binding site of other members of the transposome library ([0010], wherein the library of transposomes bind to target locations along the genomic DNA and the transposase cleaves the genomic DNA into a plurality of double stranded genomic DNA fragments representing a genomic DNA fragment library, with each double stranded genomic DNA fragment includes a unique and/or different primer binding site sequence on each end of the genomic DNA fragment [0224], filling a gap between the transposon DNA and the genomic DNA fragment to form a library of double stranded genomic DNA fragment 
	Regarding claim 2, Xi et al teach the method of claim 1 further including sequencing the amplicons ([0043], [0123], [0207], [0230]) . 
	Regarding claim 3, Xi et al teach the method of claim 1 wherein each transposome within the library of transposomes includes two different primer binding site sequences ([0186] and [0224]).
	Regarding claim 4, Xi et al The method of claim 1 wherein each transposome within the library of transposomes includes two identical primer binding site sequences on each transposon of the transposome, which are different from primer binding site sequences in other transposomes of the library of transposomes ([0074], [0224] and [0251]). 
	Regarding claim 5, Xi et al teach the method of claim 1 wherein the genomic DNA is whole genomic DNA obtained from a single cell ([0006], [0155], and [0290]). 
	Regarding claim 6, Xi et al teach the method of claim 1 wherein the transposase is Tn5 transposase, Mu transposase or Tn7 transposase ([0116]).   
	Regarding claim 9 and 12, Xi et al teach the method of claim 1 wherein the genomic DNA is from a prenatal cell ([0205], [0212]).
	Regarding claim 10, Xi et al teach the method of claim 1 wherein the genomic DNA is from a cancer cell ([0207], [0270]-[0273]), [0288] and [0289]).  

	Regarding claims 15 and 16, Xi et al teach the method of claim1 where the genomic DNA is the product of chromatin conformation capture from a single cell or a small sample and where the genomic DNA is the native or fixed chromatin from a single cell or minute amount of samples ([0040], [0057], [0277]-[0282]). 
	Regarding claim 17, Xi et al teach the method of claim 1 wherein the unique and different primer binding site sequence is a specific PCR primer binding site ([0112] and [0178]). 
Regarding claims 18-22, Xi et al teach the method of claim 1 wherein the library of transposomes includes 1 to 50 or more unique and different primer binding site sequences ([0178] and [0239]).  Thus, Xi et al meets the limitations of the claims recited above.

7.	Claim(s) 1-14, 16 and 17 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Chen et al (WO 2017015075 A1, citation made of record on IDS filed 11/22/2019).
	Regarding Claim 1,Chen et al discloses a method of DNA amplification (pg. 1, para. 1, the method of the present disclosure are directed to a method of amplifying DNA such as a small amount of genomic DNA), comprising contacting genomic DNA with a 
	Regarding claim 2, Chen et al further including sequencing the amplicons (Pg. 3, Para. 1, Pg. 7, para.1). The methods described herein can provide substantial and uniform coverage of the entire genome of a single cell producing amplified DNA for high-throughput sequencing; Pg. 7, Para. 1, The methods described herein can provide substantial coverage of the entire genome of a single cell producing amplified DNA for high-throughput sequencing).
	Regarding claim 3, Chen discloses the method of claim 1, wherein each transposome within the library of transposomes includes two different primer binding site sequences (Pg. 8, Para. 15, A plurality of transposomes bind to the genomic DNA and cuts the genomic DNA into fragments with each fragment having a different barcode on each end; Pg. 18, Para. 2, transposon DNA is designed to contain a double-stranded 19 bp Tn transposase (Tnp) binding site at one end, linked or connected, such as by covalent 
	Regarding claim 4, Chen et al disclose the method of claim 1, wherein each transposome within the library of transposomes includes two identical primer binding site sequences on each transposon of the transposome, which are different from primer binding site sequences in other transposomes of the library of transposomes (Pg.35, Para. 2, The methods described herein allow the labeling of each genomic DNA fragment prior to amplification with a unique barcode designed in the transposon DNA as shown in Fig. 9; Pg. 35, Para. 3, according to one aspect, transposome is prepared with two identical barcodes on both ends. This allows de novo assembly of a single-cell genome by matching the barcodes on both sides of each fragment).
	Regarding claim 5, Harvard discloses the method of claim 1, wherein the genomic DNA is whole genomic DNA obtained from a single cell (Pg. 16, Para. 2, In a particular aspect, embodiments are directed to methods for the amplification of substantially the entire genome without loss of representation of specific sites (herein defined as "whole genome amplification"); Pg. 17, Para. 2, According to one particular aspect, a transposition system is combined with an RNA polymerase for single cell genome amplification). 
	Regarding Claim 6, Chen discloses the method of claim 1, wherein the transposase is Tn5 transposase, Mu transposase, Tn7 transposase or IS5 transposase (Pg. 14, Para. 5, According to certain aspects, an exemplary transposon system is a Tn5 
	Regarding claim 7, Chen discloses the method of claim 1, wherein the transposon DNA includes a double-stranded 19 bp Tnp binding site and an overhang, wherein the overhang includes a unique and/or different primer binding site sequence at the 5' end of the overhang (Pg. 15, Para. 4, the transposon DNA includes a double-stranded 19 bp transposase (Tnp) binding site and a first nucleic acid sequence including one or more of a barcode sequence, a priming site and an RNA polymerase promoter sequence to form a transposase/transposon DNA complex dimer called a transposome; Pg. 16, Para. 1, the first nucleic acid sequence may be an overhang, such as a 5' overhang, wherein the overhang includes a barcode region, a priming site and a strong T7 promoter sequence. The overhang can be of any length suitable to include one or more of a barcode region, a priming site and a strong T7 promoter sequence as desired).
	Regarding claim 8, Chen discloses the method of claim 1, wherein bound transposases are removed from the double stranded fragments before gap filling and extending of the double stranded genomic DNA fragments (Pg. 16, Para. 1, the Tn5 transposases are removed from the complex. The double stranded fragments are extended along the transposon DNA to make a double stranded extension product having T7 promoters at each end. According to one aspect, a gap which may result from attachment of the Tn5S transposase binding site to the double stranded genomic DNA fragment may be filled).

	Regarding claim 10, Chen discloses the method of claim 1, wherein the genomic DNA is from a cancer cell (Pg. 52, Para. 2, according to one aspect, the methods described herein using a transposase and an RNA polymerase are capable of whole genome amplification of a single cancer cell, such as a tumor cell such as a circulating tumor cell for further analysis).
	Regarding claim 11, Chen discloses the method of claim 1, wherein the genomic DNA is from a circulating tumor cell (Pg. 52, Para. 2, according to one aspect, the methods described herein using a transposase and an RNA polymerase are capable of whole genome amplification of a single cancer cell, such as a tumor cell such as a circulating tumor cell for further analysis).
	Regarding claim 12, Chen discloses the method of claim 1, wherein the genomic DNA is from a single prenatal cell (Pg. 25, Para. 2, in particular embodiments, the amplified nucleic acid molecule from the sample provides diagnostic or prognostic information. For example, the prepared nucleic acid molecule from the sample may 
	Regarding claim 13, Chen discloses the method of claim 1, wherein the genomic DNA is from a single cancer cell (Pg. 52, Para. 2, according to one aspect, the methods described herein using a transposase and an RNA polymerase are capable of whole genome amplification of a single cancer cell, such as a tumor cell such as a circulating tumor cell for further analysis).
	Regarding claim 14, Chen discloses the method of claim 1, wherein the genomic DNA is from a single circulating tumor cell (Pg. 52, Para. 2, According to one aspect, the methods described herein using a transposase and an RNA polymerase are capable of whole genome amplification of a single cancer cell, such as a tumor cell such as a circulating tumor cell for further analysis).
	Regarding claim 16, Chen discloses the method of claim 1, where the genomic DNA is the native or fixed chromatin from a single cell or minute amount of samples (Pg. 24, Para. 1, the sample may be any sample from a human, such as ... immunoprecipitated or physically isolated chromatin, and so forth. In specific embodiments, the sample comprises a single cell.).
	Regarding Claim 17, Chen discloses the method of claim 1, wherein the unique and different primer binding site sequence is a specific PCR primer binding site (Pg. 3, .
 Claim Rejections - 35 USC § 103
8.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

9.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 
10.	Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al (WO 2017015075, citation made of record on IDS filed 11/22/2019) in view of Buenrostro et al., Nature, published on June 2015, citation made of record on IDS filed 11/22/2019). 
	Regarding Claim 15, Harvard discloses the method of claim 1, where the genomic DNA is from a single cell or a small sample (Pg. 24, Para. 1, the sample may be any sample from a human, such as ... immunoprecipitated or physically isolated chromatin, and so forth. In specific embodiments, the sample comprises a single cell).
	Harvard fails to explicitly disclose the product of chromatin conformation capture.
	Buenrostro teaches transposase mediated genomic DNA analysis of the product of chromatin conformation capture (Abstract, Here we reveal the landscape and principles of mammalian DNA regulatory variation by developing a robust method for mapping the
accessible genome of individual cells by assay for transposase-accessible chromatin using sequencing (ATAC-seq) integrated into a programmable microfluidics platform; Figure 4 | Structured cis-variability across single epigenomes...b, Pearson correlation coefficient representing chromosome compartment signal (see Methods) of interaction frequency from a chromatin conformation capture assay (left, analysis carried out of data from ref. 27) or doubly correlated normalized deviations of scATAC-seq (right) from chromosome 1 (see Methods). Data in white represents masked regions due to highly repetitive regions).
prima facie obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify the teachings of Chen with the teaching of Buenrostro for the purpose of identifying variations in chromatin structure among individual cells as taught by Buenrostro (Abstract, The pattern of accessibility variation in cis across the genome recapitulates chromosome compartments de novo, linking single-cell accessibility variation to three-dimensional genome organization. Single-cell analysis of DNA accessibility provides new insight into cellular variation of the ‘regulome).
11.	Claims 18-26 lack an inventive step under PCT Article 33(3) as being obvious over Chen et al as previously cited above in view of Church et al (US 20140045728, citation made of record on IDS filed 11/19/2019).
	Regarding Claim 18, Chen teach a method of DNA amplification as previously described above.  Chen fails to explicitly disclose wherein the library of transposomes includes 1 to 100 unique and different primer binding site sequences.
	Church teaches nucleic acid library synthesis (Para. [0010], The present invention provides methods and compositions to enrich one or more oligonucleotide sequences (e.g., DNA and/or RNA sequences) and assemble large nucleic acid sequences of interest (e.g., DNA and/or RNA sequences (e.g., genes, genomes and the like)) from complex mixtures of oligonucleotide sequences), wherein said library includes 1 to 100 unique and different primer binding site sequences (Para. [0011], Each oligonucleotide sequence that is a member of a particular oligonucleotide set includes a pair of orthogonal primer binding sites having a sequence that is unique to said oligonucleotide set; [0035], 
	It would have been prima facie obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify Chen with the teaching of Church for the purpose of providing a unique sequence for amplifying or sequencing a single library member as taught by Church (Para. [0004], Embodiments of the present invention relate in general to methods and compositions for amplifying and assembling nucleic acid sequences; [0013], Each oligonucleotide sequence includes a pair of orthogonal primer binding sites having a sequence that is unique to a single oligonucleotide set. The methods includes the step of amplifying an oligonucleotide set using orthogonal primers that hybridize to the orthogonal primer binding sites unique to the set).
	Regarding Claim 19, Church teaches nucleic acid library synthesis (Para. [0010], The present invention provides methods and compositions to enrich one or more oligonucleotide sequences (e.g., DNA and/or RNA sequences) and assemble large nucleic acid sequences of interest (e.g., DNA and/or RNA sequences (e.g., genes, genomes and the like)) from complex mixtures of oligonucleotide sequences), wherein said library includes 1 to 10 unique and different primer binding site sequences (Para. [0011], Each oligonucleotide sequence that is a member of a particular oligonucleotide set includes a pair of orthogonal primer binding sites having a sequence that is unique to said oligonucleotide set; [0035], In certain exemplary embodiments, at least 100....or more different oligonucleotide sequences are provided).

	Regarding Claim 21, Church teaches nucleic acid library synthesis (Para. [0010], The present invention provides methods and compositions to enrich one or more oligonucleotide sequences (e.g., DNA and/or RNA sequences) and assemble large nucleic acid sequences of interest (e.g., DNA and/or RNA sequences (e.g., genes, genomes and the like)) from complex mixtures of oligonucleotide sequences), wherein said library includes 30 to 100 unique and different primer binding site sequences (Para. [0011], Each oligonucleotide sequence that is a member of a particular oligonucleotide set includes a pair of orthogonal primer binding sites having a sequence that is unique to said oligonucleotide set; [0035], In certain exemplary embodiments, at least 100....or more different oligonucleotide sequences are provided).
	Regarding Claim 22, Church teaches nucleic acid library synthesis (Para. [0010], The present invention provides methods and compositions to enrich one or more 
	Regarding Claim 23, Church teaches nucleic acid library synthesis (Para. [0010], The present invention provides methods and compositions to enrich one or more oligonucleotide sequences (e.g., DNA and/or RNA sequences) and assemble large nucleic acid sequences of interest (e.g., DNA and/or RNA sequences (e.g., genes, genomes and the like)) from complex mixtures of oligonucleotide sequences), wherein said library includes 100 to 1,000 unique and different primer binding site sequences (Para. [0011], Each oligonucleotide sequence that is a member of a particular oligonucleotide set includes a pair of orthogonal primer binding sites having a sequence that is unique to said oligonucleotide set; [0035], In certain exemplary embodiments, at least 100...1,000...or more different oligonucleotide sequences are provided).
	Regarding Claim 24, Church teaches nucleic acid library synthesis (Para. [0010], The present invention provides methods and compositions to enrich one or more oligonucleotide sequences (e.g., DNA and/or RNA sequences) and assemble large nucleic acid sequences of interest (e.g., DNA and/or RNA sequences (e.g., genes, 
	Regarding Claim 25, Church teaches nucleic acid library synthesis (Para. [0010], The present invention provides methods and compositions to enrich one or more oligonucleotide sequences (e.g., DNA and/or RNA sequences) and assemble large nucleic acid sequences of interest (e.9., DNA and/or RNA sequences (e.g., genes, genomes and the like)) from complex mixtures of oligonucleotide sequences), wherein said library includes 1 to 100 unique and different primer binding site sequences (Para. [0011], Each oligonucleotide sequence that is a member of a particular oligonucleotide set includes a pair of orthogonal primer binding sites having a sequence that is unique to said oligonucleotide set; [0035], In certain exemplary embodiments, at least ...10,000....100,000 or more different oligonucleotide sequences are provided).
	Regarding claim 26, Church teaches nucleic acid library synthesis (Para. 0010), Church teaches the purpose of providing a unique sequence for amplifying or sequencing a single library member as taught by Church (Para. [0004], Embodiments of the present invention relate in general to methods and compositions for amplifying and assembling nucleic acid sequences; [0013], Each oligonucleotide sequence includes a pair of orthogonal primer binding sites having a sequence that is unique to a single 
Conclusion
11.	No claims are allowed. 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CYNTHIA B WILDER whose telephone number is (571)272-0791.  The examiner can normally be reached on Flexible.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GARY BENZION can be reached on 571-272-0782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer 





/CYNTHIA B WILDER/Primary Examiner, Art Unit 1637